ORDER
Von Hoffman Press and Travelers Insurance appeal the decision of the Labor and Industrial Relations Commission affirming the award of workers’ compensation benefits to Gary Buettner. We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the Labor and Industrial Relations Commission is affirmed in accordance with Rule 84.16(b).